Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.147 Filed 03/26/21 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BRYAN ALLEN CARY,                             2:21-cv-10415-TGB

                  Plaintiff,

v.
                                         OPINION AND ORDER OF
GRAHAM ALLEN and AARON                    SUMMARY DISMISSAL
DUNGY,                                    WITHOUT PREJUDICE

                  Defendants.


     Plaintiff Bryan Allen Cary, presently incarcerated at the Macomb

Correctional Facility in Lenox Township, Michigan, has filed this pro se

civil rights complaint. He alleges two Michigan Department of

Corrections parole agents were deliberately indifferent to assaults,

threats, and attempts on his life, and refused to permit him to relocate to

another county or state. Cary further alleges that he was forced to violate

parole intentionally out of the belief he would be safer in prison, but

continues to be assaulted and threatened in prison.

      Because Cary has filed an application to proceed in forma pauperis

despite having previously filed more than three cases in federal court

that were dismissed as frivolous, malicious, or for failure to state a claim
Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.148 Filed 03/26/21 Page 2 of 7




upon which relief can be granted, his application must be denied and the

case dismissed without prejudice for failure to pay the filing fee. 28 U.S.C.

§ 1915(g).

     Under the Prison Litigation Reform Act (“PLRA”), “a prisoner [who]

brings a civil action or files an appeal in forma pauperis . . . shall be

required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1).

The statute provides prisoners the opportunity to make a down payment

of a partial filing fee and pay the remainder in installments. 28 U.S.C. §

1915(b); see also Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D. Tenn.

2000).

     However, under the PLRA, prisoners may not proceed in forma

pauperis in a civil action if they have “on 3 or more prior occasions . . .

brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state a

claim upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). A

federal district court may raise the three-strikes provision of the PLRA

sua sponte. Witzke v. Hiller, 966 F. Supp. 538, 539 (E.D. Mich. 1997).




                                     2
Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.149 Filed 03/26/21 Page 3 of 7




     The “imminent danger” exception to the three-strikes rule requires

the plaintiff allege that “the threat or prison condition [is] real and

proximate and the danger of serious physical injury . . . exist[s] at the

time the complaint is filed.” Taylor v. First Med. Mgmt., 508 F. App'x 488,

492 (6th Cir. 2012) (citing Rittner v. Kinder, 290 F. App’x 796, 797 (6th

Cir. 2008)). A plaintiff asserting this exception must comply with the

“ordinary principles of notice pleading.” Vandiver v. Prison Health Servs.,

Inc., 727 F.3d 580, 585 (6th Cir. 2013) (citing Vandiver v. Vasbinder, 416

F. App’x 560, 562 (6th Cir.2011)). That is, he “need[] only to assert

allegations of imminent danger; he need not affirmatively prove” them.

Id. (citing Tucker v. Pentrich, 483 F. App’x 28, 30 (6th Cir. 2012)). A mere

invocation of past dangers will not meet the exception. Id. (citing Rittner,

290 F. App’x at 797) (other citations omitted). Nor do allegations of

danger which are “conclusory or ridiculous, or are clearly baseless (i.e.

are fantastic or delusional and rise to the level of irrational or wholly

incredible).” Id. (citing Rittner, 290 F. App’x at 798).

     In Vandiver, the Sixth Circuit declined to reach the question

“whether § 1915(g) incorporates a nexus requirement” between a

prisoner’s allegations of imminent danger “and the legal claims asserted


                                      3
Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.150 Filed 03/26/21 Page 4 of 7




in his complaint.” Vandiver, 727 F.3d at 588 (citing Pettus v. Morgenthau,

554 F.3d 293, 297 (2d Cir. 2009)). However, Shephard v. Clinton, 27 F.

App'x 524 (6th Cir. 2001), which required a plaintiff “describe the

relationship between the alleged [imminent] danger and the claims

contained in the underlying complaint[,]” remains good law. Id. at 525.

See also Lapine v. Waino, No. 17-1636, 2018 WL 6264565, at *2 (6th Cir.

Oct. 11, 2018) (“Given the lack of any controlling authority rejecting the

nexus requirement,” denial of in forma pauperis status was proper

because the plaintiff’s “complaint failed to tie his legal claims to his

allegations of spine disease and resulting pain.”); Smith v. Christiansen,

No. 2:20-CV-13202, 2021 WL 37732, at *2 (E.D. Mich. Jan. 5, 2021)

(Tarnow, J.) (collecting cases and denying a three-striker in forma

pauperis status due to a lack of connection between his imminent danger

allegations and the subject of his legal claims).

     Here, Cary maintains that he is under attack and experiencing

continued death threats and other threats of harm in prison. ECF No. 1,

PageID.17-18. He has thus alleged a danger in existence at the time he

filed his complaint. However, the threats against him in the prison

system are not related to his claims against the defendants.


                                     4
Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.151 Filed 03/26/21 Page 5 of 7




     Cary alleges that Defendants Allen and Dungy were deliberately

indifferent to the threats against him and failed to protect him while he

was out of prison and on parole from January to May 2019. Compl., ECF

No. 1, PageID.6, 8, 16. Cary admits he intentionally violated parole,

which caused his return to prison. Id. at PageID.8, 17. He does not

suggest Allen and Dungy, agents in the Jackson, Michigan area, have

any connection to the current attacks and threats against him at Macomb

Correctional Facility.1

     Further, Cary has previously filed at least three civil actions in

federal court that were dismissed as frivolous or for failure to state a

claim upon which relief may be granted. See Cary v. Losacco, No. 18-cv-

11396 (E.D. Mich. July 11, 2018); Cary v. McCaul, No. 18-cv-00652 (W.D.

Mich. Aug. 15, 2018); Cary v. Eaton, No. 11-cv-13151 (E.D. Mich. Oct. 17,

2011). Cary has also previously filed cases that were dismissed pursuant

to the “three strikes” rule set forth in 28 U.S.C. § 1915(g). See, e.g., Cary


1Cary also alleges that a state employee tried to involve him in a “murder
hit,” the target for which was in prison. ECF No. 1, PageID.17. He also
states, “there is literally a few hundred gang members in prison that
want the $60,000 reward out on Cary’s life.” Id. at PageID.17-18. These
allegations appear “delusional and . . . wholly incredible[,]” Vandiver, 727
F.3d at 585, but are not the basis of the Court’s denial of Cary’s in forma
pauperis application.
                                     5
Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.152 Filed 03/26/21 Page 6 of 7




v. Pavitt, No. 2:19-CV-13397, 2019 WL 7020352, at *2 (E.D. Mich. Dec.

20, 2019); Cary v. Sgt. Peterson, No. 19-cv-13393 (E.D. Mich. Nov. 27,

2019); Cary v. Parole Bd., et al., No. 19-cv-12634 (E.D. Mich. Nov. 18,

2019); Cary v. McCumber-Hemry, No. 17-cv-12842 (E.D. Mich. July 12,

2018).

     Although Cary’s assertion of continued attacks in prison indicate

he may be under threat, those circumstances have no relationship to his

legal claims against the defendants. Accordingly, he does not fall within

the imminent-danger exception to 28 U.S.C.§ 1915(g). And because Cary

has on more than three prior occasions filed complaints that were

dismissed on the basis of frivolity, maliciousness, or for failure to state a

claim, he is barred by § 1915(g) from proceeding in forma pauperis in the

instant case.

     Accordingly, it is hereby ORDERED that Plaintiff Bryan Cary’s in

forma pauperis application is DENIED and the Complaint is therefore

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

1915(g). Should Cary wish to pursue this lawsuit, he must re-file his

Complaint along with the full filing fee. It is further ORDERED that




                                     6
Case 2:21-cv-10415-TGB-RSW ECF No. 5, PageID.153 Filed 03/26/21 Page 7 of 7




any appeal taken by Cary would not be done in good faith and a certificate

of appealability is thus DENIED.

     SO ORDERED.

                                  _s/Terrence G. Berg_____________
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE


Dated: March 26, 2021




                                    7
